Citation Nr: 0836994	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder 
(claimed as depression), as secondary to service-connected 
right knee disability, to include residuals of fracture, 
status post open reduction internal fixation, right distal 
femur, and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from August 1988 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
bipolar disorder (or any depressive component thereof) has 
been aggravated above a medically established baseline level 
of severity by the veteran's service-connected right knee 
disability, to include residuals of fracture, status post 
open reduction internal fixation of right distal femur, and 
degenerative arthritis.  



CONCLUSION OF LAW

The veteran's bipolar disorder (or the depressive component 
thereof) was not incurred in or aggravated by service, nor is 
the condition due to, the result of, or aggravated by the 
veteran's service-connected right knee disability, to include 
residuals of fracture, status post open reduction internal 
fixation, right distal femur, and degenerative arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in August 2004 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  Subsequently, the August 2005 SOC, issued by a 
Decision Review Officer (DRO) at the RO, explained the basis 
for the RO's action, and provided him with an additional 60-
day period to submit more evidence.  The RO also sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, all 
required notice has been given to the veteran and, in any 
event, any duty under Dingess is moot, since the claim for 
secondary service connection is being denied and no 
disability rating or effective date will be assigned.

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from 1994 to 
2006, and the veteran was afforded a VA examination in April 
2005.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

The claims file reflects that the veteran has pertinent 
service connection in effect for right knee disability, to 
include residuals of fracture, status post open reduction 
internal fixation of the distal femur, evaluated as 30 
percent disabling; degenerative arthritis of the right knee, 
evaluated as 20 percent disabling; and scarring of the right 
thigh and iliac crest, evaluated at 20 percent and 0 percent, 
respectively.  His combined servce-connected disability 
rating is 60 percent.  See 38 C.F.R. § 4.25.

The veteran is seeking service connection for bipolar 
disorder, claiming that it is secondary to his service-
connected disability of the right lower extremity.  

At the outset, the Board notes the evidence does not 
indicate, nor does the veteran allege, that his bipolar 
disorder began in service.  The service treatment records are 
negative for any complaints, treatment, or findings of a 
psychiatric disorder, including at his separation examination 
in October 1992.  The medical evidence of record does not 
show the veteran complained of, or received treatment for, a 
mental disorder until 10 years after he was separated from 
active service.  

In April 2002, the veteran presented at the Phoenix, Arizona, 
VA Medical Center complaining of depression.  He reported 
that he had been depressed as a teenager but never sought 
treatment.  He also reported his medical history, including 
breaking his leg in service.  He stated he discovered in the 
Navy that, as long as he kept busy, he was not depressed.  
However, after breaking his leg and being given a desk job, 
he became depressed.  The veteran reported that he began 
smoking marijuana after discharge from service, and continued 
to smoke it.  After conducting a mental status examination, 
the examining physician rendered a diagnosis of cannabis 
dependence, "rule out" dysthymia.  

Subsequent medical records show the veteran was variously 
diagnosed with dysthymia; depressive disorder, NOS (not 
otherwise specified); major depressive disorder; cyclothymia; 
and bipolar disorder, type II.  See VA outpatient treatment 
records dated from June 2000 to November 2006.  Review of the 
record reveals that three of the veteran's treating 
physicians suggested a relationship between his current 
mental disorder and his service-connected right knee 
disorder.  

In December 2002, the veteran reported his medical history of 
experiencing some depression since being a teenager and 
suffering a compound leg fracture during service.  He said he 
was currently suffering from chronic pain and arthritis in 
his leg, which was physically limiting.  The examining 
physician, Dr. J.J.O., noted that the veteran had combated 
his depression in the past by staying busy, but was limited 
in what he could do physically, which limited his ability to 
keep busy.  The diagnosis was depressive disorder, not 
otherwise specified, as secondary to medical conditions 
identified as traumatic arthritis.  

In January 2003, a different physician, Dr. L.C.C., diagnosed 
the veteran with recurrent major depressive disorder, with an 
Axis III diagnosis of right knee surgery fracture.  In June 
2003, a Dr. J.A.S. diagnosed the veteran with depressive 
disorder, NOS; "rule out" PTSD related to childhood; and 
bipolar disorder, type II; with an Axis III diagnosis of 
"medical problems."  

In April 2005, the veteran was afforded a VA examination to 
determine whether he has a current mental disorder that is 
secondary to his service-connected right knee disability.  At 
that examination, the veteran reported that his chief 
complaint is difficulty dealing with stress, but he also 
reported problems with mood swings, including both 
manic/hypomanic and depressive periods.  After reviewing the 
claims file and interviewing and examining the veteran, the 
diagnosis was bipolar disorder and cannabis abuse, with an 
Axis III diagnosis of service-connected medical conditions.  
The GAF (global assessment of functioning) score was 50.  

The April 2005 VA examiner noted that review of the record 
revealed the veteran's previous, varying diagnoses, and also 
noted that two separate treatment providers have implicated 
the veteran's service-connected right knee arthritis as 
affecting his depression.  In this regard, the examiner noted 
that Dr. J.J.O. reported that the veteran's depression was 
exacerbated by his physical limitations and chronic pain, and 
also noted that additional medical records indicate the 
veteran became depressed again in the Navy after breaking his 
leg.  The examiner also noted, however, that medical records 
indicate the veteran had experienced problems with depression 
since age 15 or 16.  

The April 2005 VA examiner opined that it appears the 
veteran's current condition is aggravated by his service-
connected conditions.  In making this determination, the 
examiner noted that depression is a mood disorder and is a 
component of his current bipolar disorder.  The examiner 
explained that the aggravation in this case relates 
principally to the depressive component of the bipolar 
disorder, as both manic and depressive phases of the disorder 
are manifested by symptomatology in the serious range.  The 
examiner also noted that a GAF score in the 41 to 50 range 
would be appropriate if the aggravating factor were 
"partialed" out, or in the absence of a diagnosis of 
cannabis abuse.  

For the veteran to be successful in his appeal, he needs to 
show two things:  (1) that his bipolar disorder is 
proximately due to, a result of, or aggravated by his 
service-connected disability; and (2) that the medical 
evidence shows a baseline level of severity of the non-
service-connected condition which has been increased to a 
higher level of disability by the service-connected 
disability.  Such an analysis permits the veteran to be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation   See 
38 C.F.R. § 3.310; Allen, supra.

However, as thoroughly discussed by the DRO in the SOC, the 
VA examiner specifically pointed out that the veteran's 
overall global assessment of functioning is in the range of 
50, whether or not the aggravating depressive symptoms are 
considered in evaluating his mental condition.  The examiner 
said that the same assessment would apply even if the veteran 
did not have his longstanding drug abuse problem involving 
cannibis.  Therefore, the competent evidence of record 
clearly opposes any conclusion that the veteran suffers from 
a measurable degree of disability from any aggravation of his 
non-service-connected mental condition by his service-
connected physical condition.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the veteran's currently diagnosed bipolar 
disorder (or for any depressive component thereof), as 
secondary to his service-connected disabilities of the right 
lower extremity.  In making this determination, the Board 
finds that the April 2005 VA opinion is the most competent 
and probative evidence of record with regard to whether the 
veteran's mental disorder is proximately due to, the result 
of, or aggravated by his service-connected right knee 
disability.  As noted, the April 2005 VA opinion is based 
upon a review of the veteran's claims file and an interview 
and examination of the veteran, and the opinion is supported 
by a complete rationale.  

Thus, the evidence in the case is not in approximate balance, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for bipolar disorder 
(claimed as depression), as secondary to service-connected 
right knee disability, to include residuals of fracture, 
status post open reduction internal fixation, right distal 
femur, and degenerative arthritis, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


